Broyles, O. J.
1. “When a defendant against whom a verdict has been rendered makes a motion for a new .trial, he can not properly, while the motion is still pending and undisposed of, bring to this court for review any ruling, order, or decision made by the judge during the progress of the case.” Gross v. Wilds, 21 Ga. App. 620 (94 S. E. 812); Kelly & Jones Co. v. Moore, 125 Ga. 382 (54 S. E. 118); Dulce v. Story, 113 Ga. 112 (38 S. E. 337); Carreker v. Thornton, 1 Ga. App. 508 (57 S. E. 988).
2. “When in a given case it should have been obvious that the writ of error was premature, this court will refuse an application to allow the bill of exceptions to be withdrawn and filed in the court below as exceptions pendente lite.” United Glass Co. v. McConnell, 110 Ga. 616 (2) (36 S. E. 58); Harvey v. Bowles, 112 Ga. 421 (2) (37 S. E. 364); Burkhalter v. Roach, 145 Ga. 834 (4) (90 S. E. 52).
3. Under the rulings just stated and the facts of this case, the bill of exceptions must be dismissed, and the request of counsel for the plaintiff in error that he be allowed to withdraw the bill of exceptions, and that this court direct that the copy of the bill of exceptions of file in the lower court operate as exceptions pendente lite, must be denied.

Writ of error dismissed.


Bloodworth, J., concurs. Jjuke, J., disqualified.